      Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 1 of 24



William C. Rand, Esq. (WR-7685)
LAW OFFICE OF WILLIAM COUDERT RAND
501 Fifth Ave., Suite 1500
New York, New York 10017
(Phone) (212) 286-1425; (Fax)(646) 688-3078

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- ---------X
MILES MARILLO,                                                           :
Individually and on Behalf of All Other                                  :
Persons Similarly Situated,                                              :
                                                                         :
                                    Plaintiff,                           :
                                                                         :   COMPLAINT AND
         -against-                                                       :   JURY DEMAND
                                                                         :
TATMAR REST., INC., d/b/a “Quartorze Bis Restaurant”, :
and JOHN DOES #1-10,                                                     :
                                                                         :
                                    Defendants.                          :
-----------------------------------------------------------------------X

        Plaintiff Miles Marillo (“Plaintiff”), on behalf of himself individually and as class

representative of other employees similarly situated, by and through his attorneys, complains

and alleges for his complaint against defendants TATMAR REST., INC. d/b/a “Quartorze Bis

Restaurant” and John Does #1-10 (together “Defendant”) as follows.

                                      NATURE OF THE ACTION

        1.       This is a case in which Plaintiff and the other members of the putative class

worked numerous hours as wait staff employees for Defendants and were not paid their share

of tips and were not paid their proper wages, minimum wages, overtime wages and spread of

hour wages by Defendant.

        2.       Plaintiff alleges on behalf of himself and other similarly situated current and

former employees of the Defendants who elect to opt into this action pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 216(b), that they are: (i) entitled to unpaid wages from
      Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 2 of 24



Defendant for work for which they did not receive minimum wage, (ii) entitled to unpaid

overtime wages for overtime work for which they were not paid time and one half their regular

hourly wage rate, and (ii) entitled to liquidated damages pursuant to the FLSA, 29 U.S.C.

§§201 et seq.

        3.      Plaintiff further complains on behalf of himself, and a class of other similarly

situated current and former employees of the Defendant who were employed as wait staff or

similar positions with different titles, pursuant to Fed. R. Civ. P. 23, that they are entitled to

back wages from Defendant for work performed for which they were not paid proper wages

including minimum wages and spread of hour wages, and for overtime work for which they did

not receive time and one half their regular hourly wage rate, as required by the New York

Labor Law §§ 650 et seq. and the supporting New York State Department of Labor regulations.

        4.      Plaintiff also complains that Defendants failed to provide to him and the Class

notice of each Class member’s rate of pay and the name of each class member’s employer in

violation of the NYLL§ 195(1), and is therefore each Class member is entitled to $50 dollars

for each workday in which the violations occurred or continued to occur on or after April 9,

2011, or a maximum total of $5,000, as provided for by NYLL § 198(1)-b, as well as

reasonable attorneys’ fees, costs, injunctive and declaratory relief.

        5.      Plaintiff also complains that him and Class members’ paystubs did not provide

notice of the hours worked by her and class members and their correct legal rate of pay and

accordingly she and the class members, as a result of violations of the NYLL § 195(3), are

each entitled to recover from Defendant $250 for each workday on or after April 9, 2011, on

which the violations occurred or continue to occur, or a total of $5,000, as provided for by

NYLL § 198(1)-d.
                                                  2
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 3 of 24



                               JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331 and 1337, 1343, and supplemental jurisdiction over Plaintiffs’ state law claims

pursuant to 28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiffs’ claims

under the FLSA pursuant to 29 U.S.C. § 216(b).

       7.      Venue is proper in this district pursuant to 28 U.S.C. §1391.

       8.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

                                        THE PARTIES

       9.      Plaintiff MILES MARILLO was, at all relevant times an adult individual

residing in Kings County, New York.

       10.     Upon information and belief, Defendant TATMAR REST., INC. d/b/a

“Quartorze Bis Restaurant”, (the “Corporate Defendant”) is a domestic limited liability

company organized and existing under the laws of the State of New York whose principal

place of business is at 323 E 79th St, New York, NY 10075-0922. Upon information and

belief, it operates the restaurant named “Quatorze Bis” at 323 E 79th St, New York, NY

10075-0922.

       11.     Upon information and belief, John Does #1-10 (“Individual Defendants”)

represent the officers, directors and/or managing agents of the Corporate Defendant, whose

identities are unknown at this time and who participated in the day-to-day operations of the

Corporate Defendant and acted intentionally and maliciously and are "employers" pursuant to

the New York Labor Law Sec. 2 and the regulations thereunder and are jointly and severally

liable with the Corporate Defendant.
                                                3
      Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 4 of 24



       12.     Upon information and belief, MARK DIGIULIO is the owner of the Corporate

Defendant and has owned more than 10% of the Corporate Defendant during the entire 6 year

period prior to the filing of this complaint.

       13.     On September 18, 2018, Plaintiff mailed a notice of personal liability under

Section 630 et seq. of the New York Corporate Law to MARK DIGIULIO at the address:

Tatmar Rest., Inc. d/b/a Quatorze Bis Restaurant, 323 E 79th St., New York, N.Y. 10075-0922.

       14.     Each Individual Defendant participated in the day-to-day operations of the

Corporate Defendant and acted intentionally and maliciously and is an “employer” pursuant to

the New York Labor Law Sec. 2 and the regulations thereunder and are jointly and severally

liable with the Corporate Defendant.

       15.     Upon information and belief, during the last six years, each Individual

Defendant had authority over the management, supervision, and oversight of the Corporate

Defendant’s affairs in general and exercised operational control over the Corporate

Defendant’s wait staff employees and other employees and his decisions directly affected the

nature and condition of the wait staff employees’ employment.

       16.     Upon information and belief, during the last six years, each Individual

Defendant (1) had the power to hire and fire the wait staff employees of the Corporate

Defendant, (2) supervised and controlled the wait staff employees’ schedules and conditions of

employment, (3) determined the rate and method of payment of the wait staff employees, and

(4) maintained employment records related to the wait staff employees.

                          COLLECTIVE ACTION ALLEGATIONS

       17.     Pursuant to 29 U.S.C. §207, Plaintiffs seek to prosecute their FLSA claims as a

collective action on behalf of all persons who are or were formerly employed by Defendant as
                                                4
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 5 of 24



wait staff employees or similar positions with different titles at any time since October 28,

2002 to the entry of judgment in this case (the “Collective Action Period”), who were non-

exempt employees within the meaning of the FLSA and who were not paid minimum wage for

hours worked and were not paid overtime for time worked over forty hours in a week (the

“Collective Action Members”).

       18.     This collective action class is so numerous that joinder of all members is

impracticable. Although the precise number of such persons is unknown, and the facts on

which the calculation of that number are presently within the sole control of the Defendant,

upon information and belief, there are at least 40 members of the Class during the Collective

Action Period, most of whom would not be likely to file individual suits because they lack

adequate financial resources, access to attorneys or knowledge of their claims.

       19.     Plaintiffs will fairly and adequately protect the interests of the Collective Action

Members and have retained counsel that is experienced and competent in the fields of

employment law and class action litigation. Plaintiffs have no interests that are contrary to or

in conflict with the members of this collective action.

       20.     A collective action is superior to other available methods for the fair and

efficient adjudication of this controversy, since joinder of all members is impracticable.

Furthermore, inasmuch as the damages suffered by individual Collective Action Members may

be relatively small, the expense and burden of individual litigation make it virtually impossible

for the members of the collective action to individually seek redress for the wrongs done to

them. There will be no difficulty in the management of this action as a collective action.

       21.     Questions of law and fact common to the members of the collective action

predominate over questions that may affect only individual members because Defendant has
                                                5
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 6 of 24



acted on grounds generally applicable to all members. Among the common questions of law

and fact common to Plaintiffs and other Collective Action Members are

              a. whether the Defendant employed the Collective Action members within the

                  meaning of the FLSA;

              b. whether the Defendant failed to keep true and accurate time records for all

                  hours worked by Plaintiffs and the Collective Action Members;

              c. what proof of hours worked is sufficient where the employer fails in its duty

                  to maintain time records;

              d. whether Defendants failed to post or keep posted a notice explaining the

                  minimum wages and overtime pay rights provided by the FLSA in any area

                  where Plaintiffs are employed, in violation of C.F.R. § 516.4;

              e. whether Defendant failed to pay the Collective Action Members minimum

                  wage for hours worked and time and one half wages for overtime hours

                  worked in violation of the FLSA and the regulations promulgated

                  thereunder;

              f. whether Defendant improperly distributed wait staff tips to non-wait staff

                  employees and whether as a result Defendant is legally permitted to reduce

                  wages by the “tip credit”;

              g. whether Defendant’s violations of the FLSA are willful as that term is used

                  within the context of the FLSA;

              h. whether Defendant is liable for all damages claimed hereunder, including

                  but not limited to compensatory, punitive and statutory damages, interest,

                  costs and disbursements and attorneys’ fees; and
                                               6
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 7 of 24



               i. whether Defendant should be enjoined from such violations of the FLSA in

                   the future.

       22.     Plaintiffs know of no difficulty that will be encountered in the management of

this litigation that would preclude its maintenance as a collective action.

                                   CLASS ALLEGATIONS

       23.     Plaintiffs sue on their own behalf and on behalf of a class of persons under

Rules 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure.

       24.     Plaintiffs bring their New York Labor Law claim on behalf of all persons who

were employed by Defendant as wait staff employees, or similar positions with different titles

at any time since the date 6 years prior to the filing of this complaint, to the entry of judgment

in this case (the “Class Period”), who were non-exempt employees within the meaning of the

New York Labor Law and have not been paid wages, including the statutory minimum wages

and/or overtime wages, for their hours worked and/or have not been paid for their spread of

hours wages for their time worked a spread of more than ten hours in a day and/or have not

been paid their proper share of tips, in violation of the New York Labor Law (the “Class”).

See Samiento v. World Yacht Inc.,10 N.Y.3d 70 (2008).

       25.     The persons in the Class identified above are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is unknown, and the

facts on which the calculation of that number are presently within the sole control of the

Defendant, upon information and belief, there are at least 40 members of Class.

       26.     The claims of Plaintiffs are typical of the claims of the Class, and a class action

is superior to other available methods for the fair and efficient adjudication of the

controversy—particularly in the context of wage and hour litigation where individual plaintiffs
                                                 7
      Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 8 of 24



lack the financial resources to vigorously prosecute a lawsuit in federal court against corporate

defendants.

       27.     The Defendant has acted or refused to act on grounds generally applicable to the

class, thereby making appropriate final injunctive relief or corresponding declaratory relief

with respect to the class as a whole.

       28.     Plaintiffs are committed to pursuing this action and have retained competent

counsel experienced in employment law and class action litigation.

       29.     Plaintiffs have the same interests in this matter as all other members of the class

and Plaintiffs’ claims are typical of the Class.

       30.     There are questions of law and fact common to the Class which predominate

over any questions solely affecting the individual members of the Class, including but not

limited to:

       a.      whether the Defendant employed the members of the Class within the meaning

       of the New York Labor Law;

       b.      whether the Defendant failed to keep true and accurate time records for all hours

       worked by Plaintiffs and members of the Class;

       c.      what proof of hours worked is sufficient where employers fail in their duty to

       maintain time records;

       d.      whether Defendant failed and/or refused to pay the members of the Class wages,

       including minimum wages, spread of hours wages and overtime wages, for all hours

       worked within the meaning of the New York Labor Law;

       e.      whether Defendant failed and/or refused to pay the members of the Class their

       proper share of tips as required by the New York labor law;
                                                   8
      Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 9 of 24



        f.     whether the Defendant is liable for all damages claimed hereunder, including

        but not limited to compensatory damage, interest, costs and disbursements and

        attorneys’ fees; and

        g.     whether the Defendant should be enjoined from such violations of the New

        York Labor Law in the future.

                                  STATEMENT OF FACTS

        31.    Plaintiff MILES MARILLO (“MARILLO””) worked for Tatmar Rest., Inc.

d/b/a Quatorze Bis Restaurant (“Defendant”) as a waiter from about October 25, 2017 until

about September 3, 2018 (the “time period”).

        32.    Plaintiff MARILLO worked at the restaurant called Quatorze Bis located at 323

E 79th St, New York, NY 10075-0922.

        33.    During the time period, Marillo was scheduled and worked days shifts from

10:00 a.m. to 4:00 p.m. or later and night shifts, which were either the early night shift from

4:00 p.m. to 10:00 p.m. or later, or the later night shift from 6:00 p.m. to 12:00 a.m. midnight

or later.

        34.    During the time period, Marillo often worked double shifts and during certain

weeks when requested worked more than 40 hours per week.

        35.    During the time period, Plaintiff Marillo’s shifts varied but Marillo generally

worked at least once a week a double shift which included work a spread of more than 10

hours apart.

        36.    During the time period, Marillo and similar waiters were required to work a

trial/training shift for 4 hours before being hired for which we were not paid any tips or wages.



                                                9
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 10 of 24



        37.    During the time period, Marillo and the other waiters often worked 15 to 30

minutes past the end of our shifts but were never paid any wages for these post shift hours.

        38.    During the time period, Marillo and the other waiters often worked part of a

shift up to 2 hours and were not paid any hours or tips for the shift.

        39.    During the time period, Marillo and the other waiters worked more than 40

hours per week but were not paid time and one half their regular wage rate for the hours over

forty that they worked (“overtime hours”).

        40.    During the time period, Marillo and the other waiters worked a spread of more

than 10 hours and were not paid an extra hour of pay.

        41.    During the time period, Marillo and the other waiters worked double shifts

which included working a spread of more than ten hours and were not paid an extra hour at

minimum wage for this work (“spread of hours wage”).

        42.       On or about April 25, 2018, Defendants admitted he had failed to pay spread

of hours wages and commenced paying spread of hours wages.

        43.       Defendant paid each current waiter employee including myself a one time

payment by check on or about April 25, 2018 for the spread of hours wages that Defendant

alleged we were owed since January 1, 2018.

        44.       Upon information and belief, the one time payment by check for spread of

hours wages was not paid to waiter employees who were not currently employed on April 25,

2018.

        45.       Defendant falsely claimed that the obligation to pay spread of hours wages

were the result of a new statute commencing January 1, 2018.

        46.       Defendant never paid any spread of hours wages prior to January 1, 2018.
                                                10
    Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 11 of 24



        47.      Marillo was paid the amount on the paystubs listed as tips in cash without

withholding and was not paid the hourly amounts listed on the paystubs which were paid as

withholding on the tip amount.

        48.      During the time period, Marillo and the other waiters were not paid any

wages for our 4 hour training shift prior to commencing work.

        49.      During the time period, Defendant pooled the tips paid by the customers to

the waiters which were split among the manager, bar tenders and waiters.

        50.      The tips were illegally paid to the managers, including General Manager

Alex McNiece and Manager Alycia Citell.

        51.      The night tips were divided 5% to the Manager, 7% to the Bar Tender, and

88% equally to the waiters.

        52.      The day tips were divided 10% of the tips of each waiter over $100 to the

Manager and the remainder to the waiters equally. No bar tender worked the day shift.

        53.      The tip pooling records were kept in the Manager’s office.

        54.      Waiters and bar tenders all received their share of the tip pool in cash at the

end of each shift.

        55.      During the time period, Marillo worked with about 5 waiters during each

night shift.

        56.      During the time period, there was high turnover at the restaurant.

        57.      Upon information and belief, Defendants have employed at least 40 wait staff

employees in the past three years.

        58.      Upon information and belief, during the past three years, there have been at

least 40 employees similar to myself, who have not been paid minimum wages for all their
                                               11
    Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 12 of 24



hours worked and have not been paid time and one half the minimum wage rate for their hours

worked over forty hours per week.

       59.       Marillo’s duties as a waiter did not include managerial responsibilities or the

exercise of independent business judgment.

       60.       Marillo did not have the power to hire or fire employees.

       61.       Marillo and the other similar wait staff employees during certain weeks of

the time period worked more than 40 hours per week for Defendants.

       62.       During the last 3 years and last 6 years, Marillo and these other similar wait

staff employees at times worked more than 40 hours per week and were not paid overtime

wages at time and one half, were not paid an extra hour of pay for spread of hours wages

when we worked lunch and dinner shifts spread apart more than 10 hours, were not paid for

time working after the end of our scheduled shifts, were not paid a portion of our tips which

were illegally paid to the managers, and were not paid for their training shift prior to

commencing work.

       63.       Marillo knows that others like him were not paid proper wages by Defendant

because Marillo frequently discussed the issue with these other similar wait staff employees,

including but not limited to Sandra Ardaya, Coumba Diouf, Ben Culpepper, Ilir Ahmetaj, Uri

Kaweblum, Henry Lishnoff, Diego Dussan, James Crane, Catherine Bryant, and Eric

Cosentino, who all said that they worked as employees for Defendant and at times worked

more than 40 hours per week and indicated that they were not paid overtime wages at time

and one half, were not paid an extra hour of pay for spread of hours wages when they worked

lunch and dinner shifts spread apart more than 10 hours, were not paid for time working after

the end of their scheduled shifts, were not paid a portion of their tips which were paid to the
                                               12
    Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 13 of 24



managers, and were not paid for their training shift prior to commencing work.

       64.       Throughout the time period that Marillo worked for Defendant, and, upon

information and belief, both before that time and continuing until the present, Defendants

have likewise employed other individuals, like Marillo, in wait staff positions as waiters.

       65.       Such individuals have worked on an hourly basis and during certain weeks

worked in excess of 40 hours, yet the Defendants have likewise willfully failed to pay them

minimum wages for all hours worked and overtime compensation of time and one-half their

regular hourly rate for their hours worked over 40 in a week.

       66.       During the time period, upon information and belief, PLAINTIFF and the

similar waiters employees of Defendant were not specifically notified by Defendants of the

regular pay day designated by Defendant, Defendant’s name, address and principle place of

business and telephone number and our specific rate of pay as required by the New York

Wage Theft Prevention Act. PLAINTIFF has not been given any specific notice of this

information to sign in English and have not signed any such notice.

       67.       Upon information and belief the other waiter employees also were not given

such notice.

                               FIRST CLAIM FOR RELIEF
                             FAIR LABOR STANDARDS ACT

       68.       Plaintiffs repeat and reallege each and every allegation of the preceding

paragraphs hereof with the same force and effect as though fully set forth herein.

       69.       At all relevant times, Defendant has been and continues to be, an employer

engaged in interstate commerce and/or the production of goods for commerce, within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).


                                              13
    Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 14 of 24



       70.      At all relevant times, Defendant employed, and/or continues to employ,

Plaintiffs and each of the Collective Action Members within the meaning of the FLSA.

       71.      Upon information and belief, at all relevant times, Defendant has had gross

revenues in excess of $500,000.

       72.      Plaintiffs consent in writing to be a party to this action, pursuant to 29 U.S.C.

§216(b). Each named Plaintiff’s written consent is attached hereto and incorporated by

reference.

       73.      At all relevant times, the Defendant had a policy and practice of refusing to

pay any monies for the hours worked by Defendant’s employees and refusing to pay overtime

compensation to its employees for their hours worked in excess of forty hours per workweek.

       74.      As a result of the Defendant’s willful failure to compensate its employees,

including Plaintiffs and the Collective Action members, at the minimum and overtime wage

rate for all hours worked, the Defendant has violated and, continues to violate, the FLSA, 29

U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 203(m), 207(a)(1) and 215(a).

       75.      As a result of the Defendant’s failure to record, report, credit and/or

compensate its employees, including Plaintiffs and the Collective Action members, the

Defendant has failed to make, keep and preserve records with respect to each of its employees

sufficient to determine the wages, hours and other conditions and practices of employment in

violation of the FLSA, 29 U.S.C. §§ 201, et seq., including 29 U.S.C. §§ 211(c) and 215(a).

       76.      The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

within the meaning of 29 U.S.C. § 255(a).

       77.      Due to the Defendant’s FLSA violations, Plaintiffs and the Collective Action

Class are entitled to recover from the Defendant, their unpaid wages, an additional amount
                                              14
    Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 15 of 24



equal as liquidated damages, additional liquidated damages for unreasonably delayed payment

of wages, reasonable attorneys’ fees, and costs and disbursements of this action, pursuant to

29 U.S.C. § 216(b).

                             SECOND CLAIM FOR RELIEF
                           New York Labor Law Minimum Wage
                (Brought by Plaintiff, Individually and on Behalf of the Class)

        78.         Plaintiff, on behalf of himself and the Class Members, realleges and

incorporates by reference all previous paragraphs as if they were set forth again herein.

        79.         Title 12 NYCRR § 142-2.1 states that, “(a) [t]he basic minimum hourly rate

shall be: (1) $7.25 per hour on and after July 24, 2009; (2) $8.00 per hour on and after

December 31, 2013; (3) $8.75 per hour on and after December 31, 2014; (4) $9.00 per hour on

and after December 31, 2015 . . . .”

        80.         NYLL § 663 provides that, “[i]f any employee is paid by his employer less

than the wage to which he is entitled under the provisions of this article, he may recover in a

civil action the amount of any such underpayments, together with costs and such reasonable

attorney’s fees.”

        81.         At all relevant times to this action, Plaintiffs were Defendants’ employees

within the meaning of New York Labor Law §§ 190(2) and 651(5) and 12 NYCRR § 142-

2.14.

        82.         At all relevant times the Defendants were employers of the Plaintiffs within

the meaning of New York Labor Laws §§ 190(3) and 651(6).

        83.         At all relevant times to this action, Defendants failed to pay Plaintiffs the

statutory minimum wage for all hours worked in violation of New York Labor Law § 652 and

12 NYCRR § 142-2.1.
                                                  15
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 16 of 24



        84.       Defendants willfully violated the rights of Plaintiffs by failing to pay them

wages due and owing for work performed in violation of New York State Labor Law.

        85.       It is unlawful under New York law for an employer to suffer or permit a non-

exempt employee to work without paying the required minimum wage rates for all hours

worked and overtime premiums for all hours worked in excess of forty (40) hours in any

workweek.

        86.       Throughout the Class Period, Defendant willfully, regularly, repeatedly and

knowingly violated the Plaintiff’s and the Class Members’ rights by failing to pay

them compensation at the required minimum wage rates for all hours worked as well as

overtime compensation at the required overtime rates for all hours worked in excess of forty

(40) hours per workweek, in violation of the NYLL and its regulations.

        87.       As a direct and proximate result of Defendant’s unlawful conduct, as set

forth herein, Plaintiff and the Class Members have sustained damages, including loss of

earnings, in an amount to be established at trial.

        88.       Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to

recover from Defendants their unpaid minimum wages, in an amount to be determined at trial,

plus interest, attorneys’ fees pursuant to New York Labor Law §§ 190 et seq., and §§ 650 et

seq., and such other legal and equitable relief as this Court deems just and proper.


                             THIRD CLAIM FOR RELIEF
                       New York Labor Law Failure to Pay Wages
               (Brought by Plaintiff, Individually and on Behalf of the Class)

       89.     Plaintiff, on behalf of himself and the Class Members, realleges and

incorporates by reference all previous paragraphs as if they were set forth again herein.


                                               16
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 17 of 24



          90.   Pursuant to the Article Six of the New York Labor Law, workers, such as the

Plaintiffs are protected from wage underpayments and improper employment practices.

          91.   Pursuant to Labor Law § 191 and the cases interpreting same, workers such as

Plaintiffs are entitled to be paid all their weekly wages “not later than seven calendar days after

the end of the week in which the wages are earned.”

          92.   Pursuant to Labor Law § 193, “No employer shall make any deduction from the

wages of an employee,” such as Plaintiffs and the putative class members, that is not otherwise

authorized by law or by the employee.

          93.   Defendants have failed to pay Plaintiffs all wages due, including minimum

wages and overtime wages, as well as wages under the NY Home Care Worker Wage Parity

Act, for the hours they each worked for Defendants.

          94.   By withholding wages and overtime payments for time worked after forty hours

in one week from Plaintiffs, pursuant to New York Labor Law § 193 and the cases interpreting

same, Defendants made unlawful deductions in wages owed to Plaintiffs.

          95.   Defendants’ failure to comply with the NYLL caused Plaintiffs to suffer

loss of wages and interest thereon.

          96.   Defendants’ failure to comply with the NYLL was willful.

          97.   Due to Defendants’ violations of the NYLL, Plaintiffs are entitled to recover

from Defendants their unpaid wages, reasonable attorneys' fees, costs, and pre-judgment and

post-judgment interest, and such other legal and equitable relief as this Court deems just and

proper.




                                                17
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 18 of 24



                            FOURTH CLAIM FOR RELIEF
                         New York Labor Law Overtime Wages
               (Brought by Plaintiff, Individually and on Behalf of the Class)

       98.     Plaintiff, on behalf of himself and the Class Members, realleges and

incorporates by reference all previous paragraphs as if they were set forth again herein.

       99.     It is unlawful under New York law for an employer to suffer or permit a non-

exempt employee to work more than 40 hours in a workweek (“overtime hours”) without

paying the required overtime wages for the overtime hours worked.

       100.    Throughout the Class Period, Defendant willfully, regularly, repeatedly and

knowingly violated the Plaintiff’s and the Class Members’ rights by failing to pay them

compensation at the required overtime compensation at the required overtime rates for all hours

worked in excess of forty (40) hours per workweek, in violation of the NYLL and its regulations.

       101.    As a direct and proximate result of Defendant’s unlawful conduct, as set forth

herein, Plaintiff and the Class Members have sustained damages, including loss of earnings, in an

amount to be established at trial.

       102.    Due to Defendant’s NYLL violations, Plaintiff, on behalf of himself and the Class

Members, seeks damages in the amount of their respective unpaid overtime compensation, pre-

judgment and post-judgment interest, and attorneys’ fees and costs, pursuant to the NYLL, and

such other legal and equitable relief as this Court deems just and proper.

                              FIFTH CLAIM FOR RELIEF
               New York Labor Law Failure to Pay Spread of Hours Wages
               (Brought by Plaintiff, Individually and on Behalf of the Class)

       103.    Plaintiff, on behalf of himself and the Class Members, realleges and incorporates by

reference all previous paragraphs.

       104.    Plaintiff and the Class Members regularly ended their workday more than ten (10)
                                               18
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 19 of 24



hours after the beginning of their workday.

       105.    Throughout the Class Period, Defendant willfully and intentionally failed to

compensate Plaintiff and the Class Members additional compensation of one hour’s pay at the

basic New York minimum hourly wage rate for each day that the interval between the

beginning and end of their workday was greater than ten (10) hours, as required by the NYLL and

implementing regulations.

       106.    By virtue of Defendant’s failure to pay Plaintiff and the Class Members spread-of-

hours pay, Defendant has violated the NYLL and its regulations.

       107.    As a direct and proximate result of Defendant’s unlawful conduct, as set forth

herein, Plaintiff and the Class Members have sustained damages, including loss of earnings and

improper tip credits applied to reduce their wages, in an amount to be established at trial.

       108.    Due to Defendant’s NYLL violations, Plaintiffs, on behalf of themselves and the

Class Members, seek damages in the amount of their respective unpaid spread of hours wages,

unpaid minimum wages (tip credit improperly taken), pre-judgment and post-judgment interest,

attorneys’ fees and costs, pursuant to the NYLL, and such other legal and equitable relief as

this Court deems just and proper.

                                SIXTH CLAIM FOR RELIEF
                                        (Unjust Enrichment)
                   (Brought by Plaintiff Individually and on Behalf of the Class)

       109.    Plaintiff realleges and incorporates by reference all preceding paragraphs of this

Complaint.

       110.    Defendants are liable to the Plaintiff and the Class under the common law doctrine

of "unjust enrichment."

       111.    Defendants, by their policies and actions, benefited from, and increased their profits
                                                19
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 20 of 24



and personal compensation by failing to pay Plaintiff and the Class: (1) all wages due for work

performed; (2) an extra hour at the minimum wage for working a "spread of hours" in excess of 10

hours or a shift longer than 10 hours; and (3) all minimum wages due under the New York Labor

Law.

         112.   Defendant accepted and received the benefits of the work performed by Plaintiff

and the Class at the expense of Plaintiff and the Class. It is inequitable and unjust for Defendants

to reap the benefits of Plaintiff’s and the Class's labor, without paying all wages due.

         113.   Plaintiff and the members of the Class provided services to Defendants for which

Defendants understood that they were obligated to pay wages.

         114.   Defendants did not pay wages for the services provided by Plaintiffs.

         115.   Defendants were unjustly enriched at the expense of Plaintiffs.

         116.   Plaintiff and the Class are entitled to relief for this unjust enrichment in an

amount equal to the benefits unjustly retained by Defendant, plus interest on these amounts.

                             SEVENTH CLAIM FOR RELIEF
                         Breach of Contract-Failure to Pay Wages
                (Brought by Plaintiff, Individually and on Behalf of the Class)

         117.   Plaintiff, on behalf of himself and the Class Members, realleges and incorporates by

reference all allegations in all preceding paragraphs as if they were set forth again herein.

         118.   Plaintiff and the Class entered into employment contracts with Defendants

under which Plaintiffs agreed to provide wait staff services and Defendants agreed to pay

wages.

         119.   Plaintiff and the class satisfied their obligation to provide wait staff services

under the contracts.

         120.   Defendants breached the contracts by failing to pay wages to Plaintiff and the
                                                 20
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 21 of 24



Class as required by the contracts and as required by the New York labor law.

       121.     Plaintiffs and the Class suffered material damages as a direct result of

Defendants’ breach of the contracts.

       122.     Accordingly, Plaintiff and the Class now see judgement in the amount of their

unpaid wages.

                           EIGHTH CLAIM FOR RELIEF
   (Notice & Wage Statement Violations – NYLL §195, Brought by Plaintiff Individually)

       123.     Plaintiff, individually, realleges and incorporates by reference all allegations in

all preceding paragraphs as if they were set forth again herein.

       124.     Defendant has willfully failed to supply Plaintiff with the notice required by

NYLL § 195(1), in English or in the languages identified by Plaintiff as their primary

languages, containing their "rate or rates of pay and the basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; hourly rate or rates of pay and overtime

rate or rates of pay if applicable; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer in

accordance with [NYLL §191]; the name of the employer; any 'doing business as' names used

by the employer; the physical address of the employer’s main office or principal place of

business, and a mailing address if different; the telephone number of the employer; plus such

other information as the commissioner deems material and necessary."

       125.     Defendant has willfully failed to supply Plaintiff with an accurate

statement of wages as required by NYLL § 195(3), containing the "dates of work covered by

that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week,


                                                 21
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 22 of 24



salary, piece, commission, or other; gross wages; hourly rate or rates of pay and overtime rate

or rates of pay if applicable; the number of hours worked, including overtime hours worked if

applicable; deductions; allowances, if any, claimed as part of the minimum wage; and net

wages.”

       126.    Due to Defendant’s violations of the NYLL§ 195(1), Plaintiff is entitled to $50

dollars for each workday in which the violations occurred or continue to occur, or a total of

$5,000, as provided for by NYLL § 198(1)-b, as well as reasonable attorneys’ fees, costs,

injunctive and declaratory relief.

       127.    Due to Defendant’s violations of the NYLL § 195(3), Plaintiff is entitled to

recover from Defendant $250 for each workday on or after April 9, 2011, on which the

violations occurred or continue to occur, or a total of $5,000, as provided for by NYLL §

198(1)-d.



                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff, on behalf of himself and all other similarly situated Collective

Action Members and members of the Class, respectfully request that this Court grant the

following relief:

       a.      Certification of this action as a class action pursuant to Fed. R. Civ. P. 23(b)(2)

               and (3) on behalf of the members of the Class and appointing Plaintiffs and their

               counsel to represent the Class;

       b.      An order tolling the statute of limitations;

       c.      Designation of this action as a collective action on behalf of the Collective

               Action Members and prompt issuance of notice pursuant to 29 U.S.C. §216(b)
                                                 22
Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 23 of 24



       to all similarly situated members of an FLSA Opt-In Class, apprising them of

       the pendency of this action, permitting them to assert timely FLSA claims in

       this action by filing individual Consents to Sue pursuant to 29 U.S.C. §216(b)

       and appointing Plaintiffs and his counsel to represent the Collective Action

       members;

 d.    A declaratory judgment that the practices complained of herein are unlawful

       under the FLSA and the New York Labor Law;

 e.    An injunction against the Defendant and its officers, agents, successors,

       employees, representatives and any and all persons acting in concert with it, as

       provided by law, from engaging in each of the unlawful practices, policies and

       patterns set forth herein;

 f.    An award of wages due under the FLSA and the New York Labor Law;

 g.    An award of liquidated and/or punitive damages as a result of the Defendant’s

       willful failure to pay wages pursuant to 29 U.S.C. § 216 and the New York

       Labor Law;

 h.    An award of prejudgment and postjudgment interest;

 i.    An award of costs and expenses of this action together with reasonable

       attorneys’ and expert fees; and

 j.    Such other and further relief as this Court deems just and proper.




                                         23
     Case 1:18-cv-09930-BCM Document 1 Filed 10/27/18 Page 24 of 24




                                  DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.


Dated: New York, New York
       October 27, 2018
                                              LAW OFFICE OF WILLIAM COUDERT RAND


                                                     s/William C. Rand
                                              By: _________________________
                                                William Coudert Rand (WR 7685)

                                              501 Fifth Ave., Suite 1500
                                              New York, New York 10017
                                              Telephone: (212) 286-1425
                                              Facsimile: (646) 688-3078

                                              ATTORNEYS FOR PLAINTIFF




                                                24
